Exhibit 10.1 CONFIDENTIAL SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “ Agreement ”), dated on and as of the latest date set forth on the signature page hereto, by and between BIO-key International, Inc., a Delaware corporation (the “ Company ”), and the purchaser identified on the signature page hereof (“ Purchaser ”). R E C I T A L S: WHEREAS, Purchaser desires to purchase and the Company desires to sell securities on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises hereof and the agreements set forth herein below, the parties hereto hereby agree as follows: 1. The Offering. (a) Private Offering . The securities offered by this Agreement are being offered in a private offering (the “ Offering ”) of up to $4,000,000, consisting of up to 26,666,666 shares (the “ Shares ”) of the Company’s Common Stock, $0.0001 par value per share (the “ Common Stock ”), and warrants in the form attached hereto as Exhibit A (the “ Warrants ”) to purchase up to 26,666,666 shares of Common Stock, provided that the Offering may be increased, in the sole discretion of the Company, by up to an additional $250,000 to cover over-allotments. The Shares and Warrants will be sold in units (the “ Units ”) with each Unit comprised of one Share and one (1) Warrant at a purchase price (the “ Purchase Price ”) of $0.15 per Unit. The Units will be sold on a “best efforts” basis pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “ Securities Act ”), and/or Rule 506 of Regulation D thereunder. The Shares and the Warrants and shares of Common Stock issuable upon exercise of the Warrants (the “ Warrant Shares ”) are hereinafter referred to collectively as the “ Securities .” The Units are being offered solely to a limited number of “accredited investors” as that term is defined in Rule 501(a) of the Securities Act during an offering period (the “ Offering Period ”) commencing October 21, 2013 and terminating not later than November 29, 2013, unless extended by the Company in its sole discretion (the “ Termination Date ”) for a period not to exceed an additional thirty (30) days. The Offering may be terminated by the Company at any time in its sole discretion. This Agreement, the Exhibits hereto and the Offering Summary dated October 21, 2013 (including the documents incorporated by reference therein) are hereinafter collectively referred to as the “ Offering Documents ”. (b) No Minimum Offering Amount . Funds shall be released to the Company upon the Company’s execution of this Agreement and the Company is not required to raise any minimum amount of proceeds prior to executing this Agreement or any similar agreement with other investors and obtaining such funds. Because there is no minimum amount of subscriptions which the Company must receive before accepting funds in the Offering, Purchaser will not be assured that the Company will have sufficient funds to execute its business plan or satisfy its working capital requirements and will bear the risk that the Company will be unable to secure the funds necessary to meet its current and anticipated financial obligations. 1 (c) Placement Agent . The Company has engaged Dougherty & Company LLC (the “ Placement Agent ”) as its exclusive placement agent for the Offering. (d) Escrow Agent. The Company and the Escrow Agent have established a segregated escrow account with Private Bank Minnesota (the “ Escrow Agent ”) for the deposit of subscriptions. 2. Sale and Purchase of Securities. (a) Purchase and Sale . Subject to the terms and conditions hereof, the Company agrees to sell, and Purchaser irrevocably subscribes for and agrees to purchase, the number of Units set forth on the signature page of this Agreement at a purchase price of $0.15 per Unit. The aggregate purchase price for the Units shall be as set forth on the signature page hereto (the “ Aggregate Purchase Price ”) and shall be payable upon execution hereof by check or wire transfer of immediately available funds as set forth below. (b) Subscription Procedure . In order to purchase Units, Purchaser shall deliver to the Placement Agent at 90 South Seventh Street, Suite 4300, Minneapolis, MN 55402, Attn: Joseph P. Sullivan, Senior Vice President, Corporate Finance and Investment Banking: (i) one completed and duly executed copy of this Agreement; (ii) one completed and duly executed copy of the Registration Rights Agreement, in the form attached hereto as Exhibit B (the “ Registration Rights Agreement ”), (iii) one completed and duly executed Accredited Investor Questionnaire in the forms attached hereto as Exhibits C , (iv) one completed and duly executed Selling Stockholder Questionnaire in the form attached as Annex B to the Registration Rights Agreement, and (v) immediately available funds, or a certified check or bank check, in an amount equal to the aggregate amount to be paid for the Units purchased under this Agreement as indicated on the signature page hereto (the “ Aggregate Purchase Price ”). Execution and delivery of this Agreement shall constitute an irrevocable subscription for that number of Units set forth on the signature page hereto. Payment for the Units may be made to the Escrow Agent by wire transfer in accordance with the wiring instructions attached hereto as Exhibit D or by check made payable to: “BIO-key International, Inc.”. Receipt by the Escrow Agent of funds wired, or deposit and collection by the Escrow Agent of the check tendered herewith, will not constitute acceptance of this Agreement by the Company. The Units subscribed for will not be deemed to be issued to, or owned by, Purchaser until the Company has executed this Agreement. All funds tendered by Purchaser will be held by the Escrow Agent pending acceptance or rejection of this Agreement by the Company and the closing of Purchaser’s purchase of Units (the “ Closing ”). This Agreement will either be accepted by the Company, in whole or in part, in its sole discretion, or rejected by the Company as promptly as practicable. If this Agreement is accepted only in part, Purchaser agrees to purchase such smaller number of Units as the Company determines to sell to Purchaser. If this Agreement is rejected for any reason, including the termination of the Offering by the Company, this Agreement and all funds tendered herewith will be promptly returned to Purchaser, without interest or deduction of any kind, and this Agreement will be void and of no further force or effect. 2 (c) Closing . Subject to the Placement Agent’s receipt at each Closing of a legal opinion of Company counsel in a form reasonably acceptable to the Placement Agent, executed by such counsel and addressed to the Placement Agent, subscriptions will be accepted by the Company in its sole discretion until the Termination Date. Upon the Company’s execution of this Agreement, the subscription evidenced hereby, if not previously rejected by the Company, will, in reliance upon Purchaser’s representations and warranties contained herein, be accepted, in whole or in part, by the Company. If Purchaser’s subscription is accepted only in part, this Agreement will be marked to indicate such fact, and the Company will return to Purchaser the portion of the funds tendered by Purchaser representing the unaccepted portion of Purchaser’s subscription, without interest or deduction of any kind. Upon acceptance of this Agreement, in whole or in part, by the Company, the Company will issue the certificates for the Shares and the Warrants to Purchaser. 3. Representations and Warranties of Purchaser . Purchaser represents and warrants to the Company as follows: (a) Organization and Qualification . (i) If Purchaser is an entity, Purchaser is duly organized, validly existing and in good standing under the laws of its jurisdiction of organization, with the corporate or other entity power and authority to own and operate its business as presently conducted, except where the failure to be or have any of the foregoing would not have a material and adverse effect on the legality, validity or enforceability of any Transaction Documents, and Purchaser is duly qualified as a foreign corporation or other entity to do business and is in good standing in each jurisdiction where the character of its properties owned or held under lease or the nature of their activities makes such qualification necessary, except for such failures to be so qualified or in good standing as would not have a Material Adverse Effect on it. (ii)If Purchaser is an entity, the address of its principal place of business is as set forth on the signature page hereto, and if Purchaser is an individual, the address of its principal residence is as set forth on the signature page hereto. (b) Authority; Validity and Effect of Agreement . (i)If Purchaser is an entity, Purchaser has the requisite corporate or other entity power and authority to execute and deliver this Agreement and any documents contemplated hereby (collectively, the “ Transaction Documents ”) and perform its obligations under the Transaction Documents. The execution and delivery of each Transaction Document by Purchaser, the performance by Purchaser of its obligations thereunder, and all other necessary corporate or other entity action on the part of Purchaser have been duly authorized by its board of directors or similar governing body, and no other corporate or other entity proceedings on the part of Purchaser is necessary for Purchaser to execute and deliver the Transaction Documents and perform its obligations thereunder. 3 (ii)Each of the Transaction Documents has been duly and validly authorized, executed and delivered by Purchaser and, assuming each has been duly and validly executed and delivered by the Company, each constitutes a legal, valid and binding obligation of Purchaser, in accordance with its terms. (c) No Conflict; Required Filings and Consents . Neither the execution and delivery of the Transaction Documents by Purchaser nor the performance by Purchaser of its obligations, thereunder will: (i) if Purchaser is an entity, conflict with Purchaser’s articles of incorporation or bylaws, or other similar organizational documents; (ii) violate any statute, law, ordinance, rule or regulation, applicable to Purchaser or any of the properties or assets of Purchaser; or (iii) violate, breach, be in conflict with or constitute a default (or an event which, with notice or lapse of time or both, would constitute a default) under, or permit the termination of any provision of, or result in the termination of, the acceleration of the maturity of, or the acceleration of the performance of any obligation of Purchaser under, or result in the creation or imposition of any lien upon any properties, assets or business of Purchaser under, any material contract or any order, judgment or decree to which Purchaser is a party or by which it or any of its assets or properties is bound or encumbered except, in the case of clauses (ii) and (iii), for such violations, breaches, conflicts, defaults or other occurrences which, individually or in the aggregate, would not have a material adverse effect on its obligation to perform its covenants under this Agreement. (d) Accredited Investor . Purchaser is an “accredited investor” as that term is defined in Rule 501(a) of Regulation D under the Securities Act. If Purchaser is an entity, Purchaser was not formed for the specific purpose of acquiring the Securities, and, if it was, all of Purchaser’s equity owners are “accredited investors” as defined above. (e) No Government Review . Purchaser understands that neither the United States Securities and Exchange Commission (“
